Slip Op. 10 - 32

             UNITED STATES COURT OF INTERNATIONAL TRADE

- - - - - - - - - - - - - - - - - - - x
MITTAL STEEL POINT LISAS LIMITED,     :

                                  Plaintiff,       :

                    v.                             :
                                                         Court No. 02-00756
UNITED STATES,                                     :     Before: Senior Judge
                                                                 Aquilino
                                  Defendant,       :
                  -and-
                                                   :
GERDAU AMERISTEEL CORP. et al.,
                                     :
              Intervenor-Defendants.
- - - - - - - - - - - - - - - - - - -x


                                        ORDER


            The   U.S.    Court    of    Appeals       for   the     Federal   Circuit

(“CAFC”) having misread this court’s opinion herein sub nom.

Caribbean Ispat Ltd. v. United States, 29 CIT 329, 366 F.Supp.2d

1300 (2005), to the effect that it “prohibited” the defendant

International     Trade    Commission      (“ITC”)       from      “considering       the

effects of LTFV imports of non-CBERA countries when it assessed

imports   from    Trinidad       and    Tobago”    [Caribbean        Ispat     Ltd.    v.

United States, 450 F.3d 1336, 1341 (Fed.Cir. 2006)] and having

thereupon    vacated      this     court’s      judgment        of    dismissal       and

remanded the matter for the ITC to “make a specific causation

determination and in that connection . . . directly address
Court No. 02-00756                                                                  Page 2


whether [other LTFV imports and/or fairly traded imports] would

have     replaced      [Trinidad           and    Tobago’s]    imports       without      any

beneficial       effect    on     domestic         producers”,    id.,       quoting   from

Bratsk Aluminum Smelter v. United States, 444 F.3d 1369, 1373

(Fed.Cir.       2006);    and    this       court    having    entered       an   order    of

remand    in    haec     verba,       30    CIT    1519     (2006);    and    the   ITC    in

compliance with that order having determined that an industry in

the United States is not materially injured or threatened with

material injury by reason of imports of certain wire rod from

Trinidad and Tobago that is sold in the United States at less

than     fair     value;        and        this     court     having     affirmed      that

determination sub nom. Mittal Steel Point Lisas Ltd. v. United

States, 31 CIT 1041, 495 F.Supp.2d 1374 (2007), and entered an

amended     final      judgment        of        dismissal;    and     the    intervenor-

defendants having appealed therefrom and induced the CAFC to

opine, among other things, Mittal Steel Point Lisas Ltd. v.

United States, 542 F.3d 867, 877 (Fed.Cir. 2008), that it does

       not regard the decision in Bratsk as requiring the
       Commission to presume that producers of non-subject
       goods would have replaced the subject goods if the
       subject goods had been removed from the market.
       Although we stated there, and reaffirm here, that the
       Commission has the responsibility to consider the
       causal relation between the subject imports and the
       injury to the domestic injury, that responsibility
       does not translate into a presumption of replacement
       without benefit to the domestic industry[]
Court No. 02-00756                                                      Page 3


and also that the “problem may stem from a lack of sufficient

clarity in [its] prior opinion”, 542 F.3d at 879; and the CAFC

having determined to vacate yet again this court’s judgment of

dismissal, notwithstanding the ITC’s “scrupulous attention to

the terms of this court’s remand instructions”, id., and remand

the matter yet again “for further consideration of the material

injury issue in light of [it]s opinion” and also “for further

proceedings with respect to the threat of material injury”, id.;

and the mandate of the CAFC having issued in regard thereto; and

the Clerk of this court having reopened this matter on March 24,

2010;    Now therefore, after due deliberation, it is

            ORDERED   that     this   matter    be,    and    it   hereby    is,

remanded to the defendant International Trade Commission, which

may have until June 25, 2010 to attempt to comply with the

CAFC’s reasoning, as set forth in its foregoing, more recent

opinion,   and   to   report    to    this   court    any    results   of   this

mandated remand; and it is further hereby

            ORDERED that the other parties hereto have until July

30, 2010 to file comments on any such results.

Dated:   New York, New York
         March 29, 2010

                                      /s/ Thomas J. Aquilino, Jr.
                                              Senior Judge